DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, there is insufficient antecedent basis for the limitation of the valve slide.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,881,629 to Gollner et al. (Gollner hereinafter) in view of EP 0997642 to Prufer (Prufer, copy provided herewith).
Regarding claim Gollner teaches a hydro machine (1) including an actuating cylinder (4) with a set piston (servo piston, col. 3, ln. 54-62) configured to adjust the delivery volume of the hydro machine and a pilot valve (17) electrically actuatable (via 8) in a proportional manner to regulate inflow and outflow of the set piston (see Fig. 6), and a controller (12) having an output variable (e.g. current I in Fig. 9) that controls the pilot valve (17).  Gollner teaches that the set piston is controlled by a balance of forces and that the balance is set by adding or relieving fluid pressure via the valve (17).  This arrangement inherently involves a neutral current at which no fluid pressure crosses the valve or at which the flows are balanced, and in such a case the set piston would not move.  Gollner does not teach that a preliminary control variable is linked with the control variable on the output side of the controller.  Prufer teaches another electronically controlled valve generally, and particularly teaches that a control signal is provided (at 21a) to a valve circuit, and is converted to a valve actuation signal (at 77) with the use of a preliminary control variable (from 74) on the output side of the controller (as the entirety of Fig. 3 is downstream of the controller).  Prufer teaches that this provides stable control (paragraphs 35-36).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a PWM circuit as taught by Prufer to the control valve of Gollner in order to provide stable control thereto.
Regarding claim 7, Gollner as modified in view of Prufer teaches the hydro machine structure as discussed above.  Prufer further teaches linking (at 75) the preliminary control variable (from 74) and the control variable (signal from 81 via 21a) in order to set the control valve signal.

Claims 2-5 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollner in view of Prufer as applied to claims 1 and 7 above, and further in view of US PGPub 2016/0341193 to Du et al. (Du).
Regarding claim 2, the previously applied references teach the limitations of the independent claims, as discussed above, but do not teach the use of a characteristic map.  Du teaches another 
Regarding claims 3 and 5, Du teaches that at least discharge pressure is accounted for (paragraph 111).
Regarding claim 4, Du teaches adaptability of the characteristic map (paragraph 118).
Regarding claim 6, Du teaches rate control (e.g. paragraph 24).
Regarding claim 8, Du teaches determining all operating states (including stationary, see paragraph 34), adapting the control variable (paragraph 118), and Prufer teaches utilizing a control element (74).
Regarding claim 9, as best understood by the examiner, a central position of a valve slide is taught by Gollner. Furthermore, there is no frame of reference for the “central position” claimed, and as such the recitation thereof is sufficiently broad as to include the positions taught explicitly by Gollner.
Regarding claim 10, Du teaches allowing control (paragraph 34) by a user, including stationary operation of the pump in which the angle adjustment rate is zero.
Regarding claim 11, Prufer teaches feedback control (see Fig. 3 and paragraphs 35-36) which is tantamount to the error determination and further steps as detailed in claim 11.
Regarding claim 12, Prufer teaches subtraction of the control variable (see element 75 in Fig. 3 of Prufer).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        11 March 2022